Exhibit 10
Executive General Severance Plan
Federal Signal Corporation
March 2011

 



--------------------------------------------------------------------------------



 



Contents

         
Article 1. Establishment, Term, and Purpose
    1  
Article 2. Definitions
    1  
Article 3. Participation
    4  
Article 4. Severance Benefits
    4  
Article 5. The Company’s Payment Obligation
    8  
Article 6. Legal Remedies
    9  
Article 7. Withholding
    9  
Article 8. Noncompetition
    10  
Article 9. Successors and Assignment
    10  
Article 10. Miscellaneous
    11  

 



--------------------------------------------------------------------------------



 



Federal Signal Corporation
Executive General Severance Plan
Article 1. Establishment, Term, and Purpose
     1.1 Establishment of the Plan. Federal Signal Corporation (hereinafter
referred to as the “Company”) hereby establishes a severance plan to be known as
the “Federal Signal Corporation Executive General Severance Plan” (the “Plan”).
The Plan provides severance benefits to certain employees of the Company upon a
termination of employment from the Company, not including a termination of
employment as a result of a Change in Control of the Company. Except for the
Change-in-Control Severance Agreements entered into with certain executives, the
Plan is intended to supersede any and all plans, programs, or agreements
providing for severance-related payments.
     1.2 Term of the Plan. This Plan commenced on January 1, 2005 (the
“Effective Date”) and continued in effect for three (3) full calendar years.
However, at the end of such three (3) year period and, if extended, at the end
of each additional year thereafter, the term of this Plan shall be extended
automatically for one (1) additional year, unless the Benefits Committee
delivers written notice six (6) months prior to the end of such term, or
extended term, to each Participant that the Plan will not be extended. This Plan
has been updated as of March 21, 2011.
     In the event the term of the Plan is not extended for any reason, the Plan
will terminate at the end of the term, or extended term, then in progress.
     1.3 Purpose of the Plan. The purpose of the Plan is to provide certain key
employees of the Company financial security in the event of a termination of
employment from the Company.
Article 2. Definitions
     Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

  (a)   “Base Salary” means, at any time, the then regular annual rate of pay
which the Participant is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.     (b)   “Beneficiary”
means the persons or entities designated or deemed designated by a Participant
pursuant to Section 10.2 herein.     (c)   “Benefits Committee” means the
Benefits Planning Committee of the Company which was appointed by the
Compensation and Benefits Committee of the Company’s Board of Directors, and is
composed of certain officers or other employees of the Company.     (d)  
“Board” means the Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



  (e)   “Cause” shall be determined solely by the Benefits Committee except as
expressly set forth to the contrary hereinbelow), which shall have the authority
to interpret the Plan and to determine the meaning of any ambiguous Plan
provisions in its sole and absolute discretion, and shall mean the occurrence of
any one or more of the following:

  (i)   The Participant’s failure to substantially perform his duties with the
Company (other than any such failure resulting from the Participant’s
Disability), after written notice of such failure and a reasonable opportunity
to cure following written notice; or     (ii)   The Participant’s conviction of
a felony; or     (iii)   The Participant’s willful engaging in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise.
However, no act or failure to act on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that the action or omission was in the best
interests of the Company.     (iv)   The Participant’s material breach of
Company policies, including but not limited to the Company’s policy for business
conduct.

Notwithstanding anything to the contrary stated herein, in the case of the
determination of Cause involving a Participant who is a member of the Company’s
“Executive Committee” as such term is defined in the Company’s then most recent
annual report, the Benefits Committee shall assign and cede all of its
discretion and authority in the determination of Cause to the Compensation
Committee.

  (f)   “Code” means the Internal Revenue Code of 1986, as amended.     (g)  
“Compensation Committee” means the Compensation and Benefits Committee of the
Board of Directors of the Company, or, if no Compensation Committee exists, then
the full Board of Directors of the Company, or a committee of Board members, as
appointed by the full Board to administer this Plan.     (h)   “Company” means
Federal Signal Corporation, a Delaware corporation (including any and all
subsidiaries), or any successor thereto as provided in Article 9 herein.     (i)
  “Disability” or “Disabled” shall have the meaning ascribed to such term in the
Participant’s governing long-term disability plan, or if no such plan exists,
shall mean entitled to receive Social Security disability benefits.     (j)  
“Duplicate Benefit” means any benefit payment or entitlement due or arising on
or in connection with the termination of employment of any Participant other
than under this Plan. It shall include (but not be limited to): notice; pay in
lieu of notice; bonus; damages; allowances; benefits; any severance payment or
agreement; any redundancy entitlement; or any compensation sum (whether due or
arising pursuant to any contract, statute, statutory instrument, code or law or
to the decision of any Court or

2



--------------------------------------------------------------------------------



 



      Tribunal and) whether or not claimed or falling due on the Effective Date
of Termination or at any other time.     (k)   “Duplicate Benefit Liability”
means any liability, cost or obligation to pay arising or incurred in connection
with any Duplicate Benefit.     (l)   “Effective Date” means the date this Plan
is approved by the Board, or such other date as the Board shall designate in its
resolution approving this Plan, and as specified in the opening sentence of this
Plan.     (m)   “Effective Date of Termination” means the date on which the
Executive’s separation from service (as defined in Section 409A of the Code and
the applicable regulations) occurs which triggers the payment of Severance
Benefits hereunder.     (n)   “Good Reason” means, without the Participant’s
express written consent, the occurrence of any one (1) or more of the following
, which results in a material negative change in the Participant’s employment
relationship with the Company:

  (i)   The assignment of the Participant to duties materially inconsistent with
the Participant’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an executive and/or officer of
the Company, or a material reduction or alteration in the nature or status of
the Participant’s authorities, duties, or responsibilities from those in effect
as of the Effective Date, other than an insubstantial and inadvertent act that
is remedied by the Company promptly after receipt of notice thereof given by the
Participant;     (ii)   The Company’s requiring the Participant to be based at a
location in excess of fifty (50) miles from the location of the Participant’s
principal job location or office as of the Effective Date; except for required
travel on the Company’s business to an extent substantially consistent with the
Participant’s then present business travel obligations;     (iii)   A reduction
by the Company of the Participant’s Base Salary in effect on the Effective Date
hereof, or as the same shall be increased from time to time;     (iv)   The
failure of the Company to continue in effect any of the Company’s short- and
long-term incentive compensation plans, or employee benefit or retirement plans,
policies, practices, or other compensation arrangements in which the Participant
participates unless such failure to continue the plan, policy, practice, or
arrangement pertains to all plan participants generally; or the failure by the
Company to continue the Participant’s participation therein on substantially the
same basis, both in terms of the amount of benefits provided and the level of
the Participant’s participation relative to other participants, as of the
Effective Date;     (v)   The failure of the Company to obtain a satisfactory
agreement from any successor to the Company to assume and agree to perform the
Company’s obligations under this Plan, as contemplated in Article 9 herein; and

3



--------------------------------------------------------------------------------



 



  (vi)   A material breach of this Plan by the Company which is not remedied by
the Company within thirty (30) business days of receipt of written notice of
such breach delivered by the Participant to the Company.

      Unless the Participant becomes Disabled, the Participant’s right to
terminate employment for Good Reason shall not be affected by the Participant’s
incapacity due to physical or mental illness. The Participant must notify the
Company within ninety (90) days of the existence of the Good Reason condition,
and the Company shall have thirty (30) days to remedy the conditions.     (o)  
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Plan relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the provision so indicated.  
  (p)   “Participant” means an executive of the Company who is named by the
Compensation Committee as a Participant in the Plan, as set forth in Article 2
herein.     (q)   “Plan” has the meaning ascribed to such term in Section 1.1
hereof.     (r)   “Severance Benefits” means the payment of severance
compensation as provided in Article 4 herein.

Article 3. Participation
     3.1 Eligible Employees. Individuals eligible to participate in the Plan
shall include all key employees of the Company, as determined by the
Compensation Committee in its sole discretion.
     3.2 Participation. Subject to the terms of the Plan, the Compensation
Committee may, from time to time, select from all eligible employees those who
shall participate in the Plan. From those selected to participate in the Plan,
the Benefits Committee shall assign each Participant to a category as follows:
Tier I Executives, Tier II Executives, or Tier III Executives.
Article 4. Severance Benefits
     4.1 Right to Severance Benefits. Subject to the provisions herein, each
Participant shall be entitled to receive from the Company Severance Benefits as
described in Section 4.2 herein, if, during the term of the Plan, the
Participant’s separation from service (as defined in Section 409A of the Code
and applicable regulations) with the Company occurs by the Company without
Cause, or voluntarily by the Participant for Good Reason.
     A Participant shall not be entitled to receive Severance Benefits under
Section 4.2 hereof if he or she is terminated for Cause, or if his or her
employment with the Company ends due to death, Disability, Retirement, or due to
a voluntary termination of employment by the Participant without Good Reason.
     4.2 Description of Severance Benefits. In the event that a Participant
becomes entitled to receive Severance Benefits, as provided in Section 4.1
herein, the Participant shall receive the following Severance Benefits:

4



--------------------------------------------------------------------------------



 



  (a)   Tier I Executives: One (1.0) times the sum of: (i) the Participant’s
Base Salary; and (ii) the Participant’s target annual bonus established for the
bonus plan year in which the Participant’s Effective Date of Termination occurs.
        Tier II Executives: Three-quarters (0.75) times the sum of: (i) the
Participant’s Base Salary; and (ii) the Participant’s target annual bonus
established for the bonus plan year in which the Participant’s Effective Date of
Termination occurs.         Tier III Executives: One-half (0.5) times the sum
of: (i) the Participant’s Base Salary; and (ii) the Participant’s target annual
bonus established for the bonus plan year in which the Participant’s Effective
Date of Termination occurs.     (b)   An amount equal to the Participant’s
unpaid targeted annual bonus, established for the plan year in which the
Participant’s Effective Date of Termination occurs, multiplied by a fraction,
the numerator of which is the number of days the Participant was employed by the
Company in the then existing fiscal year through the Effective Date of
Termination, and the denominator of which is three hundred sixty-five (365).    
(c)   A continuation of the welfare benefits of medical insurance, dental
insurance, and group term life insurance for eighteen (18) months following the
Effective Date of Termination. These benefits shall be provided to Participants
at the same premium cost, and at the same coverage level, as in effect as of the
Participant’s Effective Date of Termination.         However, in the event the
premium cost and/or level of coverage shall change for all employees of the
Company, the cost and/or coverage level, likewise, shall change for each
Participant in a corresponding manner. Any COBRA health benefit continuation
coverage provided to Participant shall run concurrently with the aforementioned
eighteen (18) month period.         The value of such medical insurance coverage
shall be treated as taxable income to Participant to the extent necessary to
comply with Sections 105(h) and 409A of the Code. For purposes of 409A of the
Code, any payments of continued health benefits that are made during the
applicable COBRA continuation period (even if the Participant does not actually
receive COBRA coverage for the entire applicable period), are exempt from the
requirements of Code Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(v)(B). The right to continue coverage beyond
the applicable COBRA continuation period is not subject to liquidation or
exchange for another benefit.         The continuation of these welfare benefits
shall be discontinued prior to the end of the eighteen (18) month period in the
event the Participant has available substantially similar benefits from a
subsequent employer, as determined by the Benefits Committee.

5



--------------------------------------------------------------------------------



 



  (d)   The treatment of accrued vacation days earned prior to the Effective
Date of Termination, but not taken by the Participant, shall be subject to the
treatment provided under the Company’s vacation policy.     (e)   All
outstanding long-term incentive awards shall be subject to the treatment
provided under the applicable long-term incentive plan of the Company.

     4.3 Termination Due to Disability. If a Participant’s employment is
terminated due to Disability during the term of this Plan, the Participant shall
receive his or her Base Salary and accrued vacation through the Effective Date
of Termination in a lump sum within 90 days of the date of the Company’s proper
notification of the Participant’s Disability. All other benefits provided to the
Participant shall be determined in accordance with the Company’s disability,
retirement, insurance, and other applicable plans and programs then in effect.
     4.4 Termination Due to Death. If a Participant’s employment is terminated
by reason of death, the Participant, or where applicable, the Participant’s
Beneficiaries, shall receive the Participant’s Base Salary and accrued vacation
through the Effective Date of Termination in a lump sum no later than March 15
of the year following the year of the Participant’s death. All other benefits
provided to the Participant or the Participant’s Beneficiaries shall be
determined in accordance with the Company’s retirement, survivor’s benefits,
insurance, and other applicable programs of the Company then in effect.
     4.5 Termination for Cause or by a Participant Other Than for Good Reason.
If a Participant has a separation from service due to the Participant’s
employment termination either: (a) by the Company for Cause; or (b) by the
Participant other than for Good Reason, the Company shall pay the Participant
his or her unpaid Base Salary and accrued vacation through the Effective Date of
Termination, at the rate then in effect, plus all other amounts to which the
Participant is entitled under any compensation plans of the Company, in a lump
sum within 90 days of the Participant’s separation from service, and the Company
shall have no further obligations to the Participant under this Plan.
     4.6 Notice of Termination. Any termination by the Company for Cause or by a
Participant for Good Reason shall be communicated by Notice of Termination at
least sixty (60) days prior to the date on which such termination shall be
effective.
     4.7 Form and Timing of Severance Benefits. The Severance Benefits set forth
in this Article 4 shall be made as a lump sum payment to the Participant within
the 90-day period beginning after the Participant’s Effective Date of
Termination, subject to Section 4.10 herein.
     4.8 No Duplication of Severance. The Severance Benefits set forth in this
Article 4 are not payable in addition to any Duplicate Benefit. Where any
Duplicate Benefit Liability is or may be incurred the value of the Severance
Benefits will be reduced by a sum equivalent to any Duplicate Benefit Liability.
Notwithstanding this Article 4.8 if a Participant is a party to a
change-in-control agreement with the Company, the Participant shall not be
entitled to receive a Severance Benefit under this Plan if he or she is entitled
to receive a severance benefit under the change-in-control agreement.
     4.9 Release. As a condition of receiving Severance Benefits under the Plan,
the Participant is required to sign a general release in a form acceptable to
the Benefits Committee.

6



--------------------------------------------------------------------------------



 



No Severance Benefits will be paid to a Participant until the applicable release
becomes irrevocable in accordance with its terms.
     4.10. Internal Revenue Code Section 409A. The Plan is intended to comply
with the American Jobs Creation Act of 2004, Code Section 409A, and related
guidance.
     (a) Notwithstanding anything to the contrary set forth in this Plan, any
Severance Benefits paid (i) within 2-1/2 months of the end of the Company’s
taxable year containing the Participant’s severance from employment, or
(ii) within 2-1/2 months of the Participant’s taxable year containing the
severance from employment shall be exempt from the requirements of Section 409A
of the Internal Revenue Code (the “Code”), and shall be paid in accordance with
this Article 3. Severance Benefits subject to this Section 4.10(a) shall be
treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.
Notwithstanding the provisions of Section 4.7, the Benefits Committee retains
the discretion to make payments of Severance Benefits in installments at the
same time and in the same frequency as the Participant’s regular payroll
compensation would have been made to him if he had continued as an active
Employee of the Company, which installment payments shall commence at the
Participant’s separation from service, provided that all such Severance Benefits
shall be paid in their entirety=(i) within 2-1/2 months of the end of the
Company’s taxable year containing the Participant’s severance from employment,
or (ii) within 2-1/2 months of the Participant’s taxable year containing the
severance from employment, and therefore such payments shall be exempt from the
requirements of Section 409A of the Internal Revenue Code (the “Code”),
     (b) To the extent Severance Benefits are not exempt from Section 409A under
Section 4.10(a) above, any Benefits paid in the first 6 months following the
Participant’s severance from employment that are equal to or less than the
lesser of the amounts described in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from
Section 409A and shall be paid in accordance with this Article 4. Severance
Benefits subject to this Section 4.10(b) shall be treated and shall be deemed to
be an entitlement to a separate payment within the meaning of Section 409A of
the Code and the regulations thereunder.
     (c) To the extent Severance Benefits are not exempt from Section 409A under
Sections 4.10(a) or (b) above, any Benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
severance from employment shall be exempt from Section 409A in accordance with
Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be paid in accordance
with this Article 4. Severance Benefits subject to this Section 4.10(c) shall be
treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.
     (d) To the extent Severance Benefits are not exempt from Section 409A
pursuant to Sections 4.10(a), (b) or (c) above, and to the extent the
Participant is a “specified employee” (as defined below), payments due to the
Participant under Section 6 shall begin no sooner than six months after the
Participant’s severance from employment (other than for Death) ; provided,
however, that any payments not made during the six (6) month period described in
this Section 4.10(d) due to the 6-month delay period required under Treasury
Regulation Section 1.409A-3(i)(2) shall be made in a single lump sum as soon as
administratively practicable after the expiration of such six (6) month period,
with interest thereon , and the balance of all other payments required under
this Plan shall be made as otherwise scheduled in this Plan.Notwithstanding
anything herein to the contrary, and subject to Code Section 409A, to the extent

7



--------------------------------------------------------------------------------



 



the following rules should apply to the Participant in connection with payments
made hereunder, payment shall not be made or commence as a result of the
Participant’s Effective Date of Termination to any Participant who is a key
employee (defined below) before the date that is not less than six months after
the Participant’s Effective Date of Termination. For this purpose, a key
employee includes a “specified employee” (as defined in Code
Section 409A(a)(2)(B)) during the entire 12-month period determined by the
Company ending with the annual date upon which key employees are identified by
the Company, and also including any Participant identified by the Company in
good faith with respect to any distribution as belonging to the group of
identified key employees, to a maximum of 200 such key employees, regardless of
whether such Participant is subsequently determined by the Company, any
governmental agency, or a court not to be a key employee. The identification
date for determining key employees shall be each December 31 (and the new key
employee list shall be updated and effective each subsequent April 1).
     (e) For purposes of this Section 4.10, any reference to severance of
employment or termination of employment shall mean a “separation from service”
as defined in Treasury Reg. Section 1.409A-1(h). For purposes of this Plan, the
term “specified employee” shall have the meaning set forth in Treasury Reg.
Section 1.409A-1(i). The determination of whether the Participant is a
“specified employee” shall be made by the Company in good faith applying the
applicable Treasury regulations.
Article 5. The Company’s Payment Obligation
     5.1 Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Company may have against Participants or anyone else. All
amounts payable by the Company hereunder shall be paid without notice or demand.
Each and every payment made hereunder by the Company shall be final, and the
Company shall not seek to recover all or any part of such payment from
Participants or from whomsoever may be entitled thereto, for any reasons
whatsoever.

8



--------------------------------------------------------------------------------



 



     Participants shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this Plan,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Plan, except to the extent provided in Section
4.2(c) herein.
     5.2 Rights to Benefits. Nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
Article 6. Legal Remedies
     6.1 Payment of Legal Fees. To the extent permitted by law, the Company
shall pay all legal fees, costs of litigation, prejudgment interest, and other
expenses incurred in good faith by the Participant as a result of the Company’s
refusal to provide the Severance Benefits to which the Participant becomes
entitled under this Plan, or as a result of the Company’s contesting the
validity, enforceability, or interpretation of this Plan, or as a result of any
conflict between the parties pertaining to this Plan; provided, however, that
the Company shall be reimbursed by the Participant for all such fees and
expenses in the event the Participant fails to prevail with respect to any one
material issue of dispute in connection with such legal action.
     6.2 Arbitration. Subject to the following sentences, Participants shall
have the right and option to elect (in lieu of litigation) to have any dispute
or controversy arising under or in connection with this Plan settled by
arbitration, conducted before a panel of three (3) arbitrators sitting in a
location selected by the Participant within fifty (50) miles from the location
of his job with the Company, in accordance with the rules of the American
Arbitration Association then in effect. The Participant shall not have the right
to elect to have any dispute which arises under Article 8 of this Plan settled
by arbitration, but rather, the Company or the Participant shall have the right
to institute judicial proceedings in any court of competent jurisdiction with
respect to such dispute or claim. If judicial proceedings are instituted, the
parties agree that such proceedings shall not be stayed or delayed pending the
outcome of any arbitration proceeding hereunder.
     Except as provided above for claims or disputes under Article 8, judgment
may be entered on the award of the arbitrator in any court having proper
jurisdiction. All expenses of such arbitration, including the fees and expenses
of the counsel for the Participant, shall be borne by the Company; provided,
however, that the Company shall be reimbursed by the Participant for all such
fees and expenses in the event the Participant fails to prevail with respect to
any one material issue of dispute in connection with such legal action.
Article 7. Withholding
     The Company shall be entitled to withhold from any amounts payable under
this Plan all taxes as legally shall be required (including, without limitation,
any United States federal taxes, and any other state, city, or local taxes).

9



--------------------------------------------------------------------------------



 



Article 8. Noncompetition
     8.1 Prohibition on Competition. Without the prior written consent of the
Company, during the term of this Plan, and for a period of one (1) year
following the payment of Severance Benefits under this Plan, Participants shall
not, as an employee or an officer, engage directly or indirectly in any business
or enterprise which is “in competition” with the Company or its successors or
assigns. For purposes of this Plan, a business or enterprise will be deemed to
be “in competition” if it is engaged in any significant business activity of the
Company or its subsidiaries within the United States of America.
     However Participants shall be allowed to purchase and hold for investment
less than two percent (2%) of the shares of any corporation whose shares are
regularly traded on a national securities exchange or in the over-the-counter
market.
     8.2 Disclosure of Information. Participants recognize that they have access
to and knowledge of certain confidential and proprietary information of the
Company which is essential to the performance of their duties as employees of
the Company. Participants will not, during or after the term of their employment
by the Company, in whole or in part, disclose such information to any person,
firm, corporation, association, or other entity for any reason or purpose
whatsoever, nor shall he or she make use of any such information for their own
purposes.
     8.3 Covenants Regarding Other Employees. During the term of this Plan, and
for a period of one (1) year following the payment of Severance Benefits under
this Plan, each Participant agrees not to attempt to induce any employee of the
Company to terminate his or her employment with the Company, accept employment
with any competitor of the Company, or to interfere in a similar manner with the
business of the Company.
Article 9. Successors and Assignment
     9.1 Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Plan in the same manner and to the same extent
that the Company would be required to perform them if no such succession had
taken place. Failure of the Company to obtain such assumption and agreement
prior to the effective date of any such succession shall be a breach of this
Plan and shall entitle Participants to compensation from the Company in the same
amount and on the same terms as they would be entitled to hereunder if they had
terminated their employment with the Company voluntarily for Good Reason. Except
for the purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Effective Date of Termination.

10



--------------------------------------------------------------------------------



 



     9.2 Assignment by the Participant. This Plan shall inure to the benefit of
and be enforceable by each Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.
Article 10. Miscellaneous
     10.1 Employment Status. Except as may be provided under any other agreement
between a Participant and the Company, the employment of the Participant by the
Company is “at will” and may be terminated by either the Participant or the
Company at any time, subject to applicable law.
     10.2 Beneficiaries. Each Participant may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Participant under this Plan. Such designation must be in
the form of a signed writing acceptable to the Benefits Committee. Participants
may make or change such designations at any time. If a Participant dies while
any amount would still be payable to him or her hereunder had he or she
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Plan, to the Participant’s
Beneficiary. In the event that a Participant fails to designate a Beneficiary,
or the Beneficiary(ies) designated by the Participant predecease the
Participant, then the beneficiary designated by the Participant under the
Company’s group term life insurance program shall be deemed to be the designated
Beneficiary under this Plan, or, if there is no such Beneficiary, then such
amounts shall be paid to the Participant’s devisee, legatee, or other designee,
or if there is no such designee, to the Participant’s estate.
     10.3 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the feminine
shall include the masculine, the plural shall include the singular, and the
singular shall include the plural.
     10.4 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included. Further, the captions
of this Plan are not part of the provisions hereof and shall have no force and
effect.
     10.5 Modification. The Compensation Committee shall have unilateral
authority to approve any amendment or modification to the Plan, in its sole and
absolute discretion.
     10.6 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Delaware shall be the controlling law in all
matters relating to this Plan.

11